Mr. Justice Waliudb. delivered the opinion of the Court. The facts of record in this case are substantially the same as those in the case of Wassell vs. Reardon, decided at the present term, with this exception, that in this case the defendant appeared at the trial and, simultaneously with the application for leave to confess judgment, tendered his formal letter of revocation of the power of attorney by virtue of which the judgment was confessed. The question therefore is, was the power rev ok able ? In the case of Wassell vs. Reardon, above referred to, it was held that a power of attorney given for the purpose, consideration and inducements, such as this was, is a power coupled with an interest and is not revocable at the mere pleasure of the principal, leaving to be determined when a proper case is presented, what action the court below should take to stay the execution of the power when it is made to appear that the subject matter of the power is extinguished by payment or otherwise. That decision is in point and is decisive of the question presented in this case. Let the judgment of the circuit court be affirmed. The plaintiffs filed a petition for reconsideration; which was overruled.